DETAILED ACTION

This office action is in response to the remarks and amendments filed on 2/10/21.  Claims 1-11, 15-16, and 21-29 are pending.  Claims 1-11, 15-16, and 21-29 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-11, 15-16, 21-24, 26, and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0106899 to Wootten, Jr. (“Wootten”) in view of US Patent Application Publication 2012/0260422 to Rock et al. (“Rock”).
Claim 1.  A bed covering comprising: top (Wootten, Fig. 1 #22), side (Wootten, Fig. 1 #24) and end panels (Wootten, Fig. 1 #26), the side and end panels each having a lower edge that is spaced apart from the top panel (Wootten, Fig. 1 lower edge located at #44), at least one of the panels comprising a fabric havinq a top layer of fabric, a bottom layer of fabric and a middle layer of fabric between the top layer of fabric and the bottom layer of fabric, the top layer of fabric beinq less dense than the bottom layer of fabric
Claim 2.  A bed covering as recited in claim 1, wherein the middle layer of fabric links the top layer of fabric to the bottom layer of fabric (see rock Fig. 18; also see paragraph [0010] regarding quilting).
Claim 3.  A bed covering as recited in claim 1, wherein a first end of the strip directly engages the portion of the lower edge of the one of the end panels and an opposite second end of the strip directly engages the portion of the lower edge of the one of the side panels, the second end being permanently fixed to the lower edge of one of the side panels (see Wootten, Fig. 1).
Claim 6.  A bed covering as recited in claim 1, wherein the side panels include a first side panel and an opposite second panel, the end panels including a first end panel and an opposite second end panel, the strip being a first strip extending from the first end panel to the first side panel, the covering comprisinq a second strip that extends from a portion of the lower edqe of the first end panel to a portion of the lower edqe of the second side panel (Wootten, Fig. 1).
Claim 7.  A bed covering as recited in claim 1, wherein the side panels include a first side panel and an opposite second panel, the end panels including a first end panel and an opposite second end panel, the strip being a first strip extending from the first end panel to the first side panel, the covering comprisinq a second strip that extends from a portion of the lower edqe of the second end panel to a portion of the lower edqe of the first side panel such that the second strip is spaced apart from the corners (Wootten, Fig. 1).
Claim 8.  A bed covering as recited in claim 1, wherein the top, side and end panels each comprise a first material (Wootten teaches the use of “fabric” in at least paragraph [0017]) and the strip comprises a second material that is different than the first material (Wootten teaches the use of an “elastic band” in at least in the abstract).
Claim 9.
Claim 10.  A bed covering as recited in claim 8, wherein the first material is an inelastic material and the second material is an elastic material (Wootten teaches the use of a “fabric body” in at least paragraph [0017], and teaches the use of an “elastic band” in at least in the abstract).
Claim 11.  A bed covering as recited in claim 1, wherein the side panels include a first side panel and an opposite second panel, the end panels including a first end panel and an opposite second end panel, the strip being a first strip extending from the first end panel to the first side panel, the covering comprising a second strip that extends from a portion of the lower edqe of the second end panel to a portion of the lower edge of the second side panel such that the second strip is spaced apart from the corners (Wootten, Fig. 1, strips #’s 12 are spaced apart from corners).
Claim 15.  A bed covering as recited in claim 1, wherein the side panels include a first side panel and an opposite second panel, the end panels including a first end panel and an opposite second end panel, the strip being a first strip extending from the first end panel to the first side panel, the covering comprisin a second strip that extends from a portion of the lower edqe of the first end panel to a portion of the lower edqe of the second side panel such that the second strip is spaced apart from the corners, the covering comprising a third strip that extends from a portion of the lower edge of the second end panel to a portion of the lower edqe of the first side panel such that the third strip is spaced apart from the corners, the covering comprisinq a fourth strip that extends from a portion of the lower edge of the second end panel to a portion of the lower edge of the second side panel such that the fourth strip is spaced apart from the corners (Wootten, Fig. 1 teaches four strips #’s 12 are spaced apart from corners).
Claim 16.
Claim 21.  A bed covering as recited in claim 1, wherein the side panels and the end panels each comprise an elastic material (Wooten teaches elastic materials in the side and end panels in paragraph [0081]).
Claim 22.  A bed covering as recited in claim 1, wherein adjacent ends of the side and end panels are joined to form a seam (Wootten, Fig. 1 teaches corner seams at #’s 28) at each of the corners, the strip being spaced apart from the seams (Wootten, Fig. 1 teaches four strips at #’s 12, that are spaced apart from corners).
Claim 23.  A bed covering comprising: top, side and end panels (Wootten, Fig. 1) adjacent ends of the side and end panels being joined to form a seam at a corner of the covering (Wootten, Fig. 1 teaches corner seams at #’s 28), the side and end panels each having a lower edge that is spaced apart from the top panel (Wootten, Fig. 1 lower edge located at #44), outer portions of the lower edges defining a maximum perimeter of the bed covering, the covering comprising a strip (Wootten, Fig. 1 #12) that extends from the lower edge of one of the end panels to the lower edge of one of the side panels such that the strip is spaced apart from the seams (Wootten, Fig. 1 teaches four strips at #’s 12, that are spaced apart from corners), wherein at least one of the panels comprises a fabric, the fabric having a top layer of fabric comprisinq a first material, a bottom layer of fabric comprisinq a second material and a middle layer of fabric between the top layer of fabric and the bottom layer of fabric, the middle layer of fabric comprisinq a third material, the first material being less dense than the second material and the third material (Wootten generally teaches the use of fabric material but does not describe details of the specific materials of the cover; Rock teaches a thermal blanket that is constructed with a plurality of layers, as seen in at least Fig. 18; Rock teaches various materials and weights of fabric in at least paragraph [0006], also see paragraphs [0010], [0071], and [0078], and Rock further teaches various other embodiments and variations in paragraphs [0106]-[0130]; it would have been obvious to one of ordinary skill in the art prior to the effective 
Claim 24.  A bed covering as recited in claim 23, wherein the side and end panels each have a uniform thickness from the top panel to the lower edge of a respective one of the side and end panels (Wootten teaches the use of a “fabric body” and does not teach that this fabric changes in thickness; therefore one of ordinary skill would understand the fabric of Wootten to be of a uniform thickness).
Claim 26.  A bed covering as recited in claim 23, wherein the layers of fabric are configured to allow heat and moisture that radiates from a sleeper to dissipate through the layers of fabric (see at least Rock paragraphs [0082]-[0083]).
Claim 27.  A bed covering comprising:  a top panel, opposite first and second side panels and opposite first and second end panels (Wootten, Fig. 1), adjacent ends of the side and end panels being joined to form a seam at a corner of the covering (Wootten, Fig. 1 teaches corner seams at #’s 28), the side and end panels each having a lower edge that is spaced apart from the top panel (Wootten, Fig. 1 lower edge located at #44), outer portions of the lower edges defining a maximum perimeter of the bed covering, the covering including a first strip that extends from the lower edge of the first end panel  to the outer portion of the lower edge of one of the first side panel, the covering comprising a second strip that extends from a portion of the lower edge of the first end panel to a portion of the lower edge of the second side panel, the covering comprising a third strip that extends from a portion of the lower edqe of the second end panel to a portion of the lower edqe of the first side panel, the coverinq comprisinq a fourth strip that extends from a portion of the lower edqe of the second end panel to a portion of the lower edqe of the second side panel, wherein at least one of the panels comprises a fabric having a top layer of fabric, a bottom layer of fabric and a middle layer of fabric between the top layer of fabric and the bottom layer of fabric, the top layer of fabric being less dense than the bottom layer of fabric (Wootten generally teaches the use of fabric material but does not describe 
Claim 28.  A bed covering as recited in claim 27, wherein the top layer is less dense than the middle layer (Wootten generally teaches the use of fabric material but does not describe details of the density makeup of the cover itself; Rock teaches a thermal blanket that is constructed with a plurality of layers, as seen in at least Fig. 18; Rock teaches layers in Fig. 18, at least at #’s 121, 122, and 123, and teaches in at least paragraphs [0010] and [0071] that “The outer fabric layer 122 and/or the inner fabric layer 121 can have a pattern, e.g., formed of regions having contrasting pile heights and/or pile densities, that corresponds to the pattern of the insulating-filler fabric layer to enhance the comfort level of the user,” and further teaches in paragraph [0071] that the inner and outer layers may have a weight of 1-6 ounces/yd^2, and a 
Claim 29.  A bed covering as recited in claim 27, wherein the top layer of fabric comprises a first material, the bottom layer of fabric comprises a second material and the middle layer comprises a third material, the first, second and third materials each being permeable  (Wootten generally teaches the use of fabric material but does not describe details of the specific materials of the cover; Rock teaches a thermal blanket that is constructed with a plurality of layers, as seen in at least Fig. 18; Rock teaches various materials and weights of fabric in at least paragraph [0006], also see paragraphs [0010], [0071], and [0078], and Rock further teaches various other embodiments and variations in paragraphs [0106]-[0130]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the mattress cover of Wootten with the multiple layers of various materials in order to optimize a user’s comfort as stated by Rock; regarding vapor permeability and the use of materials that are permeable, see Rock, paragraphs [0082]-[0083]).
Claims 4-5 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0106899 to Wootten, Jr. (“Wootten”) and US Patent Application Publication 2012/0260422 to Rock et al. (“Rock”), in view of US Patent 2,942,280 to May.
Claim 4.  A bed covering as recited in claim 1, wherein the top panel is made from a first material and at least one of the side panels and the end panels is made from a second material, 
Claim 5.  A bed sheet covering as recited in claim 1, wherein top panel is made from a first material and the side panels and the end panels are each made from a second material, the second material beinq different than the first material (Wootten’s invention is not directed toward these details of the mattress cover, however, May teaches a similar apparatus in which the sides and top are of different materials; see column 2, lines 15-20 and lines 58-65; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Wooten with materials on the top to maximize a user’s comfort, and different materials that are more elastic on the sides so that the apparatus is “readily adjustable to mattresses of different thicknesses”).
Claim 25.  A bed covering as recited in claim 23, wherein the side and end panels each comprise an elastic material (Wootten’s invention is not directed toward these details of the mattress cover, however, May teaches a similar apparatus in which the sides and top are of different materials; see column 2, lines 15-20 and lines 58-65; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Wooten with materials on the top to maximize a user’s comfort, and different materials that are more elastic on the sides so that the apparatus is “readily adjustable to mattresses of different thicknesses”).

Discussion of allowable subject matter

None of Applicant’s current claim language is allowable, as discussed in the above rejections.  However Examiner notes that Applicant’s disclosure incorporates the disclosure of Application 15/141,223 (now patent 9,788,661), which includes additional detail about specific materials and material properties.  Specifically, limitations directed toward a circular knitted performance fabric with a specific number of ventilation ports per square inch and pre-selected properties to provide selected physical features may help to overcome the prior art of record.  Additionally, inclusion of such limitations would likely require filing of a terminal disclaimer to overcome any potential double patenting rejection that may arise from inclusion of these limitations.

	

Response to Applicant's remarks and amendments

Regarding prior objections to claim 7, Applicant has amended claim 6 and the objection has been withdrawn.
Regarding rejections under 35 §112(a), Applicant has amended claims 23 and 27 and the rejections have been withdrawn.
Regarding rejections under 35 §112(b), Applicant has amended claims 3 and 23 and the rejections have been withdrawn.
Regarding the prior art rejections under 35 USC §102 in view of Wootten and 35 USC §103 in view of Wootten and Mansour, Applicant argues on pages 9-11 of remarks that the prior art does not teach amended claim language directed toward the claimed apparatus being constructed of “fabric” layers.  Specifically, Applicant argues that Wootten does not teach . 
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MYLES A THROOP/Examiner, Art Unit 3673